J-A20026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LITTLE LEAGUE BASEBALL, INC.                 :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                                             :
             v.                              :
                                             :
                                             :
JAMES L. BECK AND MARGARET A.                :
BECK                                         :
                                             :   No. 38 MDA 2017
                    Appellants               :

           Appeal from the Judgment Entered December 30, 2016
             In the Court of Common Pleas of Lycoming County
                Civil Division at No(s): CV-2014-003088-CV


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, J.                          FILED FEBRUARY 13, 2018

      In this matter, the trial court found Appellants, James and Margaret

Beck, had failed to establish their right to a prescriptive easement over land

owned by Appellee, Little League Baseball, Inc. After careful review, we

conclude the trial court’s opinion and verdict is well supported by evidence of

record and that it correctly applied the applicable law. We therefore affirm

on the basis of the trial court’s opinion.

      The Becks own two properties to the east of Little League’s stadium

complex located outside of Williamsport. They reside on one property, which

is surrounded on three sides by lots owned by Little League. The other

property is undeveloped, lies to the east of, and is separated by two lots

from, the residential property.
J-A20026-17


      The Becks purchased the residential property in 1971. The deed to the

residential property includes the reservation of an access easement over

property owned by Little League. The easement travels from Route 15,

through two lots owned by Little League and on to the residential property,

and is known as Borderline Road. The validity of this express easement was

not challenged in this matter.

      The Becks purchased the undeveloped lot in 1995. The undeveloped

property has an access easement over properties that are not owned by

Little League.

      In 2014, the Becks filed suit against Little League regarding the use of

Borderline Road, as well as asserting that Little League had blocked access

from the residential property to the undeveloped property. The Becks

contended Little League’s erection of security checkpoints along Borderline

Road for two weeks each summer during the Little League World Series

constituted a breach of their easement rights. Furthermore, they alleged

they had access rights over the Little League property that is located

between the residential property and the undeveloped property. Ultimately,

the Becks discontinued this litigation without prejudice.

      Little League subsequently filed this action, seeking a declaratory

judgment that would determine: a) the legality of its use of security

checkpoints during the Little League World Series, and b) the location and

limits of the Becks’ easement over its properties. The Becks filed a


                                     -2-
J-A20026-17


counterclaim for a prescriptive easement of areas abutting Borderline Road,

as well as access to the undeveloped property from the residential property.

     The trial court held a bench trial on the matter and entered a verdict in

favor of Little League. Specifically, the court found Little League’s agent,

David Houseknecht, was “fully credible,” and the Becks had failed to prove

their entitlement to a prescriptive easement by clear and convincing

evidence. The Becks subsequently filed this timely appeal.

     On appeal, the Becks raise three issues for our consideration. All three

issues challenge the trial court’s conclusion they had not established the

existence of a prescriptive easement. We review non-jury verdicts on two

grounds. First, whether the court’s findings are supported by competent

evidence. See Stephan v. Waldron Elec. Heating and Cooling, LLC, 100
A.3d 660, 664 (Pa. Super. 2014). If they are, we must defer to the trial

court’s judgment and may not substitute our own. See id. As such, the trial

court is free to accept or reject the testimony of both expert and lay

witnesses, and to believe all, part or none of the evidence. See Terwilliger

v. Kitchen, 781 A.2d 1201, 1210 (Pa. Super. 2001).

     Next, if the findings have adequate support in the record, we review

the court’s legal conclusions. We owe the trial court no deference on issues

of law. See Stephan, 100 A.3d at 665.




                                    -3-
J-A20026-17


        The trial court, in its November 9, 2016 opinion and verdict, has

thoroughly reviewed the claims on appeal and disposed of all arguments on

the merits. We have reviewed the parties’ briefs, the relevant law, the

certified record, and the well-written opinion of the Honorable Richard A.

Gray.    The    trial   court’s   findings     of   fact   and   conclusions   of   law

comprehensively dispose of Appellants’ issues on appeal, with appropriate

references to the record and without legal error.1 Therefore, we will affirm

on those bases. See Trial Court Opinion, dated 11/9/16.

        Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/13/2018



____________________________________________


1 By way of summary, the court found James Beck’s testimony fell short of
establishing their use of the contested portions of Little League’s property
was continuous and adverse for twenty-one years. In particular, the court
found the Beck’s use of the areas at issue was not sufficiently outside the
scope of the express easement. The Becks argue Little League did not
present testimony on the express easement; however, the Becks admitted
to the existence and terms of the express easement in their answer to Little
League’s complaint and stipulated that the express easement was accurately
depicted on a survey map entered as an exhibit at trial. See N.T., Non-Jury
Trial, 10/25/16, at 4.



                                           -4-
...                                                                                                                                        Circulated 01/23/2018 01:28 PM

                                                                                          r::1 ;:: r.
                                                                                              _:;:··· ·:-·
                                                 ;       ,, •••.••                        I                   ••    ;
                                                                                                                        INTY
         IN THE COURT OF COMMON PLEAS OF L YCOMINO COUNTY, PENNSYLVANIA
                                       'lrH ·�:\! I O .�rl 9: 07
      LITTLE LEAGUE BASEBALL, INC.,                        :
                            Plaintiff,               •    '!' J t:
                                                               I       t         I•   I       •                         lo   ·::


                                                 •                 t   ••                              •        •••••        �-"·
                                                         • I       '_l ,'' \ •J•• '           ',           •. • ... , \ (          '":


                     vs.                                 . ·. ·: ·. . .    . ·
                                                                                                   . · · •.
     .   . ..

                4. Defendants Mr. and Mrs. Beck (collectively "Becks") have a right of way over Borderline

                   Road, by express grant, which is delineated on documents entered into evidence and marked

                   as Plaintiff's Exhibit 2 and 6.

                S. Plaintiff has placed security measures over Borderline Road during the Little League World

                   Series for approximately two weeks per year.
                6. Security measures during the Little League World Series have included issuing passes to the

                   Becks, their guests, and other permitted users of Borderline Road, and placing security

                   checkpoints on Borderline Road where security personnel check the identification and/or

                   passes of all vehicles attempted to travel Borderline Road.

                7. The Court finds David B. Houseknecht fully credible.
                8. The security measures implemented so far have allowed the Becks to use Borderline Road to

                   access their property by placing passes in their vehicle and being subject to security checks.

                9. No testimony was presented by the Becks that Little League interfered with or even

                   inconvenienced them in their use of Borderline Road.
                10. Little League's security measures do not unreasonably infringe upon the Becks' use of their

                   easement.
                11. The Becks have parked vehicles on the western boundary appearing on the northwest portion

                   of Borderline Road ("parking area") over the years.
                12. The parking area falls within the right of way granted by express grant, which is delineated

                   on docwnents entered into evidence and marked as Plaintiff's Exhibit 2 and 6.

                13. Since about 1971, the Becks sporadically and non-exclusively accessed property surrounding

                   the residential parcel 103, to the west beyond the maple trees, to the north and to the south.




                                                                 2
     I,•   1,

'·




                14. The Becks use of the areas surrounding their parcels was not proven to be adverse, open,

                    continuous, notorious and uninterrupted for twenty-one years.

                15. In 1995, the Becks obtained ownership ofland identified as tax parcel number 02-001-113

                    ("113") on exhibits entered into evidence and marked as Plaintiff's Exhibit 6.

                16. The Becks have used the area previously covered by stone and gravel roadway on the south

                    border of their property to access their parcel 113 which was purchased in 1995.

                17. The Becks accessing 113 from 103 through Little League property was nQ! proven to be

                    adverse, open, continuous, notorious and uninterrupted for twenty-one years.

                        CONCLUSIONS OF LAW

                1. One who claims title by adverse possession must prove actual, continuous, exclusive, visible,

                    notorious, distinct and hostile possession of the land for twenty-one years. Johnson v. Tele-

                    Media Co., 2014 Pa. Super. 83, 90 A.3d 736 (Pa. Super. 2014), citing, Baylor v. Soska. 540
Pa. 435, 658 A.2d 743, 744 (Pa. 1995), cl/Ing Conneaut Lake Park, Inc. v. Klingensmith. 362

                   Pa 592, 66 A.2d 82 8 (Pa. 1949). See, also, Boyd v. Teeple, 460 Pa. 91, 331 A.2d 433 (Pa.

                    1975), citing, See, Bodman v. Bodman, 456 Pa. 412, 321 A.2d 910 (1974).

                2. Adverse possession must be demonstrated by clear and convincing evidence. Stevenson v,

                   Williams, 188 Pa. Super. 49, 145 A.2d 734 (Pa. Super. 19S8)(To establish "a right or

                   easement by prescription, the evidence and proof thereof must be clear and positive.")

                3. "A sporadic use ofland, by one without title to it, will not operate to give him a title, no

                   matter how often repeated[.]" Parks v. Pennsylvania R. Co., 301 Pa. 475, 481; 152 A. 682,

                   684 (Pa. l 930)(citation omitted). Occasional mowing of a lawn has been considered entirely

                   insufficient to establish title by adverse possession. Johnson v. Tele-Media Co., 90 A.3d
736, 741 (Pa. Super. 2014).



                                                                 3
..
     . ..

            4. The Becks use of the areas surrounding their parcels was n21 proven to be adverse, open,

               continuous, notorious and uninterrupted for twenty-one years and therefore they did not

               obtain title to it by adverse possession.

            5. Specifically, the Becks use of land on the western boundary of their property was nQ! proven
               to be adverse, open, continuous, notorious and uninterrupted for twenty-one years.

            6. The Becks use of land on the southern boundary of their property was not proven to be

               adverse, open, continuous, notorious and uninterrupted for twenty-one years.

            7. The Becks' right of way over Borderline Road, by express grant, allows them to use

               Borderline Road without unreasonable interference with the use of Borderline Road. Palmer

               v. Soloe, 601 A.2d 1250, 1253 (Pa. Super. 1992)(Land owner may not unreasonably interfere

               with the use of the easement.)

            8. The owner of the dominant and servient estates must not unreasonably interfere with use of

               an easement. Taylor v. Heffner,359 Pa. 157, 163; 58 A.2d 450, 453 (Pa. 1948)

            9. Little League's security measures over Borderline Road during the Little League World

               Series for approximately two weeks per year, which includes issuing passes and subjecting

               the Becks to security checks, do not unreasonably interfere with the Becks use of the right of

               way.
            10. "A prescriptive easement is created by (1) adverse, (2) open, (3) notorious, (4) continuous

               and uninterrupted use for a period of twenty-one (21) years." Walley v, Iraca, 360 Pa. Super.
436, 441-442 (Pa. Super. 1987), citing, Dunlap v. Larkin, 342 Pa.Super. 594, 605, 493 A.2d
750, 756 (1985); Keefer v. Jones. 467 Pa. 544, 547, 359 A.2d 735, 736-737 (1976).




                                                            4
..
     t   •,   '




                  11. [T]he party asserting the easement must demonstrate the above elements by proof that is

                     clear and positive. Walley, rn 360 Pa. Super at 442, citing, Adshead v. Sprung, 248

                     Pa.Super. 253, 256, 375 A.2d 83, 84 (1977).

                  12. An easement does not confer any title to physical property. Smith v. Fulkroad. 305 Pa. Super.
459, 463-464, 451 A.2d 738, 740-741 (Pa. Super. 1982). citing, Cain v. Aspinwall. 289 Pa.
535, 137 A. 610 (1927).

                  13. "A fundamental principle is that an easement for the benefit of a particular piece of ground

                     cannot be enlarged and extended .•.. The purpose of this rule is to prevent an increase of the

                     burden upon the servient estate, and it applies whether the easement is created by grant,

                     reservation, prescription, or implication." Fulkroad, filJ.Pm, 451 A.2d at 741, citing, Percy A.

                     Brown Co. v. Raub, 357 Pa. 271, 293, 54 A.2d 35 (1947).

                  14. By use of Borderline Road, the Becks did not and could not gain title to it because they had

                     an express grant of right of way over it.

                  15. The Becks use of the parking area over Borderline Road did not expand the express grant of

                     a right of way already existing on Borderline Road.

                  16. By parking in the parking area on Borderline Road, the Becks did not and could not enlarge

                     their easement over Borderline Road or obtain title to such ground. See, e.g., Fu]kroad. supra.

                  17. The Becks use of the pathway on the norther border of the property was not proven to be

                     adverse, open, continuous, notorious and uninterrupted for twenty-one years.

                  18. Moreover, the Becks the pathway on the northern border of the property was located on an

                     express grant of a right of way as to power lines; the Becks use outside of the conditions

                     expressly granted neither expanded or enlarged the easement to include such use. See, e.g.,

                     Fulk.road, supra.



                                                                   5
     ,,   ..
..

                19. The Becks use of the gravel roadway to the south of their property to access 113 was not

                   proven to be adverse, open, continuous, notorious and uninterrupted for twenty-one years.

               20. Moreover, the Becks use of the gravel roadway, which is situated on an express grant of an

                   easement the Becks enjoy over Borderline Road to access their residence, did not and could

                   not expand that right of way over Little Leagues' property to 113.

                      DISCUSSION

                      At issue in this case is (1) whether Little League may continue to secure Borderline Road

               where the Becks have a right of way over Borderline Road to access their property and (2)

               whether the Becks have gained rights to property titled to Little League by means of adverse

               possession or prescriptive easement.

                      As to the first issue, the Court concluded that the Little League may continue to secure

               Borderline Road in a reasonable manner and that the methods employed by Little League to date

               have not unreasonably interfered with the Becks' use of Borderline Road and therefore may

               continue. The owner of the dominant and servient estates must not unreasonably interfere with

               use of an easement. Taylor v. Heffner. 359 Pa. 157, 163; 58 A.2d 450, 453 (Pa. 1948). Even a

               swinging gate, which requires one to exit the vehicle to operate and then re-exit the vehicle to

               close, is not a legal obstruction of an easement. See, Haig Com. v. Thomas S. Gassner Co., 163
Pa. Super. 611, 63 A.2d 433 (Pa. 1949).

                      In the instant case, the Becks enjoy an easement over Borderline Road which sits on
               Little League's property. Therefore, Little League may not unreasonably interfere with the

               Becks' use of the easement. By securing Borderline Road with security checkpoints for about

               two weeks out of the year, Little League does not unreasonably interfere with the Becks' use of

               Borderline Road. Such checkpoints are far less intrusive than other permissible burdens on a



                                                                6
. ..

       right of way, such as requiring one to exit and re-exit a vehicle to operate a gate. Haig Cor,p.,
       supra.

                As to the second issue, the Becks have not proven by clear and convincing evidence

       actual, continuous, exclusive, visible, notorious, distinct and hostile possession of the land for

       twenty-one years as required for title by adverse possession of prescriptive easement Johnson v.

       Tele-Media Co., 2014 Pa. Super. 83, 90 A.3d 736 (Pa. Super. 2014), citing, Baylor v. Soska, 540
Pa. 435, 658 A.2d 743, 744 (Pa. 1995), citing Conneaut Lake Park, Inc. v. Klingensmith. 362 Pa.
592, 66 A.2d 828 (Pa. 1949). See, also, Boyd v. Teeple, 460 Pa. 91, 331 A.2d 433 (Pa. 1975),

       citing, See, Bodman v. Bodman. 456 Pa. 412, 321 A.2d 910 (1974). The Becks testified to

       sporadic and temporary uses of the land, including some mowing and planting, which has

       generally been considered insufficient to confer such title in contrast to maintaining a lawn in

       connection with a residence, improvements to land, enclosing land or other conduct that places a

       reasonable person on notice that the land is being claimed by another as one's own. See, e.g.,

       Moore v. Duran, 455 Pa. Super. 124, 137 (Pa. Super. 1996)(citation omitted); Johnson v. Tele-

       Media Co., 90 A.3d 736, 741 (Pa. Super. 2014); Parks v. Pennsylvania R. Co., 301 Pa. 475, 152
A. 682. 684 (Pa. 1934); Young}:, Herdic, 55 Pa. 172. McArthur v. Kitchen, 77 Pa. 62. Pistner.

       Bros., Inc. v. Agheli, 359 Pa. Super. 177, 518 A.2d 838 (Pa.Super.1986)

                Moreover, the prescriptive easements sought by the Becks (to the North, to the South.

       and the parking spaces) cannot be permitted because they impennissibly attempt to expand

       existing easements the Becks enjoy by express grant. Smithy. Fulkroad, 305 Pa. Super. 459.

       463-464, 451 A.2d 738, 740�741 (Pa. Super. 1982).

                 Accordingly, the Court enters the following Order and Verdict.




                                                        7
I ,




                                              ORDER AND VERDICT

              AND NOW this� day of November 2016, following a non-jury trial in this matter, it is

      ORDERED and DIRECTED that verdict entered in favor of Plaintiff/Counterclaim Defendant,

      Little League Baseball, Inc., and against Defendants/Counterclaim Plaintiffs, James L Beck and

      Margaret A. Beck is reaffirmed. It is further ORDERED and DIRECTED as follows.

      1. As stipulated by the parties, the respective boundaries of the properties and the Beck

         residential easement providing ingress and egress to the Beck Residential Property is

         accurately delineated in the Boundary Survey entered into evidence and marked as Plaintiff's
         Exhibit 2.

      2. The Beck residential easement as delineated in the Boundary Survey entered into evidence

         and marked as Plaintiff's Exhibit 2, terminates at the property line and does not cross Little

         League Parcel 02-001·102.

      3. Because the Beck residential easement terminates at the property line, as delineated in the

         Boundary Survey entered into evidence and marked as Plaintiffs Exhibit 2, Little League

         may lock the gate at the boundary of that property at any time for any reason.

      4. As Borderline Road is situated on Little League's land, Little League may place security

         personnel and security measures at any location on Little League property, including, but not

         limited to, the entrance to, along and upon Borderline Road provided the measure do not

         unreasonably burdened the Becks' use of their right of way on Borderline Road

      5. Little League may utilize security methods over Borderline Road in the manner that they

         have implemented them to date; such methods have not unreasonably burdened the Becks'

         use of their right of way on Borderline Road.




                                                      8
.   •'
         .
             .
             . •.' .,   ..


                             6. The Becks' claims for title to land or easements by prescription and adverse possession to

                                   land to the West of the Parcel, to the South of the parcel and to the North of the Parcel are

                                   denied for insufficient proof.

                             7. All personality of the Becks which currently sits on Little League property, including but not

                                   limited to the list of items in Little League's complaint must be removed within ten (10)

                                   days.

                             8. The Becks' counterclaims (counts 1 and 2) for adverse possession and prescriptive easement

                                   are dismissed with prejudice.

                             9. The Becks' counterclaims (counts 3 and 4) are withdrawn with prejudice by stipulation,

                                   Plaintiff's exhibit 1.




                             November 9, 2016
                             Date


                             cc:      �mas C. Marshall, Esq.
                                      Xobert A. Hoffa, Esq.




                                                                                 9